DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.

Response to Amendment
The amendment filed 09 November 2021 has been accepted and considered in this office action.  Claims 1, 5, 8, 12, 15, and 19 have been amended, and claims 24-25 added new. 

Allowable Subject Matter
Claims 1-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Yamamoto teaches a method (abstract) comprising: 
determining a first power spectral density (PSD) distribution of a frame of a signal  (0022, power spectrum of each frame calculated, 0021, dividing signal into frames, i.e. current frame t at 0024); 
determining a first reference PSD distribution indicating an estimate of background noise in the frame (0023, estimating power spectrum of noise in frame) based on a weight, a second reference PSD distribution of a previous frame of the audio signal, and a second PSD distribution of the previous frame (0023-25, background noise estimate calculated based on calculated power spectrum, and previous noise estimates of previous frames, which in turn is based on previous power spectrums, as well as forgetting factor mu); and 
determining a first entropy of the first PSD distribution (0031, entropy calculation of spectral power); 
determining a first energy of the first reference PSD distribution (0026, energy calculation of signal);
determining whether voice activity is detected in the frame based on the first PSD distribution of the frame and the first reference PSD distribution (0040-41, discriminating speech from non-speech).
Yamamoto does not specifically teach generating a first reference PSD distribution indicating an estimate of background noise in the frame based on a non-linear weight.
In the same field of voice activity detection, Valsan teaches generating a first reference PSD distribution indicating an estimate of background noise in the frame based on a non-linear weight (0064-66, feature values for estimates combined using weighting factor which is derived based on a KL distance between features).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use weighting based on distances between features as taught by Valsan in the system of Yamamoto in order to more accurately make VAD decisions in different environments (Valsan 0010).
However the prior art of record does not teach the limitations of
“determining a second entropy of the first reference PSD distribution; 
determining a second energy of the first reference PSD distribution, wherein determining whether voice activity is detected in the frame based on the first PSD distribution of the frame and the first reference PSD distribution includes determining whether voice activity is detected in the frame based on the first entropy, the second entropy, the first energy, and the second energy” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 1 is allowable.

Claims 8, 15, 24 and 25 contain similar subject matter and therefore are allowable as well.

Claims 2-7, 9-14, and 16-23 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655